 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5712 
 
AN ACT 
Entitled The Physician Payment and Therapy Relief Act of 2010. 
 
 
1.Short titleThis Act may be cited as the The Physician Payment and Therapy Relief Act of 2010.
2.Physician payment updateSection 1848(d)(11) of the Social Security Act (42 U.S.C. 1395w–4(d)(11)) is amended—
(1)in the heading, by striking november and inserting december;
(2)in subparagraph (A), by striking November 30 and inserting December 31; and
(3)in subparagraph (B)—
(A)in the heading, by striking remaining portion of 2010 and inserting 2011; and
(B)by striking the period beginning on December 1, 2010, and ending on December 31, 2010, and for.
3.Treatment of multiple service payment policies for therapy services
(a)Smaller payment discount for certain multiple therapy servicesSection 1848(b) of the Social Security Act (42 U.S.C. 1395w–4(b)) is amended by adding at the end the following new paragraph:

(7)Adjustment in discount for certain multiple therapy servicesIn the case of therapy services furnished on or after January 1, 2011, and for which payment is made under fee schedules established under this section, instead of the 25 percent multiple procedure payment reduction specified in the final rule published by the Secretary in the Federal Register on November 29, 2010, the reduction percentage shall be 20 percent..
(b)Exemption of payment reduction from budget-neutralitySection 1848(c)(2)(B)(v) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)(B)(v)) is amended by adding at the end the following new subclause:

(VII)Reduced expenditures for multiple therapy servicesEffective for fee schedules established beginning with 2011, reduced expenditures attributable to the multiple procedure payment reduction for therapy services (as described in subsection (b)(7))..
4.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
